Citation Nr: 1613365	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a Board videoconference hearing before the undersigned in November 2012.  A transcript of the hearing is associated with the record.

This issue was remanded by the Board in March 2013 and is now again before the Board for adjudication.

The record before the Board includes the Veteran's electronic files within Virtual VA and the Veterans Benefits Management System.

Included on the Veteran's April 2008 VA Form 21-526 was a claim for service connection for chronic bronchitis.  The Board observes that this issue was not decided in the October 2008 rating decision under appeal, or any other adjudicative action by the RO.  Therefore the Board does not have jurisdiction over this issue and it is REFERRED to the RO for appropriate action.  


FINDING OF FACT

Throughout the pendency of the claim, the Veteran's lumbar spine disability was manifested by pain on motion limiting forward flexion to 80 degrees, at worst, and the disability was not manifested by incapacitating episodes of intervertebral disc syndrome or by neurologic or sensory impairment.  




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for lumbar spine degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

With regard to the appeal of the initial rating assigned to the Veteran's lumbar spine disability, the October 2008 rating decision granted the Veteran's service connection claim, and that claim is now substantiated.  Moreover, the October 2009 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  Thus, the Veteran was informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that already assigned.  Accordingly, the Board finds that the Veteran has received the requisite notice with regard to the lumbar spine claim on appeal. 

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran confirmed at the hearing in this matter that he has not received outpatient treatment at either VA or private facilities for his spine, so there are no records for VA to obtain.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  The Veteran was provided VA examinations in June 2008, April 2010, and July 2013.  Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  They recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2015).

Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duties to notify and assist the Veteran with regard to the claim decided herein have been met.

Disability Ratings: General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38  C.F.R. § 4.1 (2015).  Medical reports must be interpreted in light of the entire recorded history, and each disability must be considered from the point of view of the Veteran's working or seeking work.  38 C.F.R. § 4.2 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126. 

The requirements for evaluation of the complete medical history of a veteran's condition operate to protect veterans against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. 

In the applicable rating criteria, use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the veteran's social and work situation.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  "A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54. 

Legal Criteria: Spine

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The rating decision in this case indicates the Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, which is the rating criteria for IVDS.  The Board is examining all potentially applicable rating criteria pertaining to the Veteran's lumbar spine degenerative disc disease.
  
Under VA regulations, degenerative disc disease is rated under Diagnostic Code 5242, which refers to Diagnostic Code 5003 (degenerative arthritis), and under 5003 degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, Note (6). However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, the disability is rated at 10 percent disabling, with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  For the purpose of rating disability from arthritis, the cervical vertebrae, the dorsal vertebrae (also known as the thoracic vertebrae), and the lumbar vertebrae, are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2015).  The lumbosacral articulation and both sacroiliac joints together are also considered to be a group of minor joints.  Id. 

Under the General Rating Formula, ratings related to the thoracolumbar spine are assigned as follows:

A 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.

A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Associated objective neurologic abnormalities are rated separately under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id. at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Under the Incapacitating Episodes Rating Formula, ratings are assigned as follows:

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months.  38 C.F.R. § 4.71, Incapacitating Episodes Rating Formula.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months.  Id.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  Id.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  

For the purposes of evaluating the disability under the Incapacitating Episodes Rating Formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Incapacitating Episodes Rating Formula, Note (1).

Facts and Analysis

The October 2008 rating decision on appeal awarded service connection for the Veteran's lumbar spine degenerative disc disease, and a noncompensable rating was assigned, effective August 1, 2008. The Veteran perfected the appeal of the initial rating assigned.  In July 2010, the rating was increased to 10 percent, effective August 1, 2008.  The Veteran has indicated ongoing disagreement with the rating assigned.  As the rating assigned is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Shortly following his claim, the Veteran underwent VA examination of his spine in June 2008.  At this time, x-ray confirmed the existence of degenerative disc disease at L4-L5.  According to the report, the Veteran reported no limitations to work or daily life.  He worked, played basketball, drives and reported no neurologic effects.  The Veteran did report discomfort with prolonged walking and avoidance of lifting heavy things.  Physical examination revealed very mild paraspinous muscle tightness, on the left greater than on the right.  His forward flexion was to 95 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 35 degrees.  The examiner stated that there were no complains of radiculitis and no radicular sensory signs.  The Board recognizes the Veteran's later report that this examiner did not inquire as to radicular symptoms and merely measured the Veteran's motion during the examination.  Also, in October 2009, the Veteran reported experiencing constant, daily pain, which was also not noted in the VA examination report.

The Veteran again underwent VA examination in April 2010.  At this time, the examiner confirmed the Veteran's report of constant pain, which increases with repetitive movement.  The Veteran also reported stiffness and weakness.  No flare-ups of pain were reported, although the Veteran confirmed that with repetitive use at work, he will have pain and have to stop and rest.  Physical examination at that time revealed a normal gait.  Flexion was 0 to 85 degrees, extension 0 to 25 degrees, left and right lateral flexion 0 to 25 degrees, and left and right lateral rotation 0 to 25 degrees.  The examiner noted the absence of objective evidence of pain on active motion and the absence of objective evidence of pain with repetitive motion on examination.  Following this examination, the RO increased the initial rating to the 10 percent presently assigned.

At the Veteran's November 2012 Board hearing, he reported that he now could not bend forward to pick up things.  For example, the Veteran reported that to pick up something off of the floor, he would have to bend his knees and crouch down, rather than bend forward.  He also confirmed that he can climb steps, but he does experience pain.  He also reported pain with prolonged walking, as well as experiencing tingling and numbness in his lower extremities during episodes of severe pain.  The Veteran confirmed at his hearing that he does not receive outpatient treatment for his lumbar spine either with a VA or a private doctor.

The most recent VA examination was in July 2013.  At this time, the Veteran again reported daily pain.  His forward flexion was limited to 80 degrees at this time, with pain noted as beginning at 80 degrees.  Extension, right and left lateral flexion and right and left lateral rotation were all noted as to 30 degrees or more with pain at 30 degrees or more.  The examiner measured the Veteran's motion again after repetitive testing and the range of motion was unchanged throughout.  Functional impairment was recognized as pain on movement.  There was no localized tenderness, no guarding, normal muscle strength testing, normal sensory examination, no signs or symptoms of radiculopathy, no neurologic abnormalities, no incapacitating episodes and the Veteran used no assistive devices.  Peripheral nerve examination was also normal.

In sum, the evidence of record does not indicate that the criteria are met for a rating higher than 10 percent at any time during the pendency of this claim.  The Veteran has not reported any incapacitating episodes of IVDS and has not sought treatment for his disability, such that no bed rest could be prescribed for a physician.  There is simply no basis in the record for a rating under the Incapacitating Episodes Rating Formula.  Moreover, there is no basis for a rating in excess of 10 percent under the General Rating Formula at any time.  The Veteran's forward flexion, at worst, is shown as limited to 80 degrees, which warrants the 10 percent rating presently assigned.  While the Veteran suggested at the hearing that he experiences tingling and numbness during episodes of severe back pain, there was no objective evidence of radiculopathy, neuropathy or any other neurological or sensory impairment at the time of any VA examination and, again, there are no clinical records for review as the Veteran is not treated clinically for this disability.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, as shown by evidence of discomfort upon movement.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  At no point during the appeal period did the Veteran experience any additional functional loss with regard to his range of motion to a level that would require the assignment of a higher rating.  The Veteran generally denied the existence of flare ups, but did report that at some times while working, he will have to rest due to pain.  The 10 percent rating assigned adequately compensates the Veteran for this periodic pain and there is no indication in the record that these episodes of pain requiring rest rise to the level of severity required for a higher rating.  Accordingly, the Board finds the ratings assigned herein based on limitation of motion with accompanying pain are appropriate.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011) (noting that although pain may cause a functional loss, pain itself does not constitute functional loss).

The Board has considered whether separate ratings are warranted for any neurological impairments attributed to the Veteran's low back disability, however, the record is devoid of evidence of any neurological manifestation of the lumbar spine disability.  All other potentially applicable diagnostic codes relating to the Veteran's low back disability have also been considered, and Board finds the Veteran is not entitled to a rating in excess of that presently assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  His statements are not competent evidence to identify a specific level of disability relating his low back disability to the appropriate diagnostic codes as this requires specialized medical education, training or experience to make those determinations. See 38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of medical causation do not constitute competent medical evidence).

On the other hand, such competent evidence concerning the nature, extent, and severity of the Veteran's disability has been provided by medical personnel who have examined him during the current appeal and who have rendered opinions in conjunction with the Veteran's statements and clinical evaluations.  See 38 C.F.R. § 3.159(a).  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated.  As such, the Board finds that the objective medical evidence of record is competent to determine the level of severity of the Veteran's disability and that the Veteran's statements in this regard are not competent.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where a rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected low back disability has been evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  As described above, the evidence of record does not indicate at any time that the Veteran's lumbar spine disability is manifested by forward flexion of less than 80 degrees at worst, or by any associated neurologic abnormality.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences and symptoms are congruent with the disability picture represented by the assigned rating.  Evaluations in excess of the assigned rating are provided for certain manifestations of low back disabilities, but the medical evidence demonstrates that those manifestations are not present in this case. Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required. See 38 C.F.R. § 4.71a, Diagnostic Codes 5242; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  Neither the Veteran, nor his representative has suggested that a TDIU on the basis of the lumbar spine disability alone is warranted in this case.  In addition, the medical evidence of record does not suggest the Veteran's lumbar spine disability renders him unemployable.  Given the foregoing, and in the absence of any evidence suggestive of unemployability, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.

As the preponderance of evidence is against assignment of a disability rating in excess of 10 percent assigned for the Veteran's lumbar spine disability, the doctrine of reasonable doubt is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, lumbar spine, is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


